Citation Nr: 1707968	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO. 08-19 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania 


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, diagnosed as degenerative arthritis and degenerative disc disease (DDD), to include as secondary to the service-connected chronic left flank pain. 

2. Entitlement to service connection for a left arm disorder (manifested by numbness), to include as secondary to the service-connected chronic left flank pain. 

3. Entitlement to service connection for a left leg disorder (manifested by weakness), to include as secondary to the service-connected chronic left flank pain. 

4. Entitlement to a compensable rating for chronic left flank pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Foreign Cases Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. While the Veteran appears to be currently residing in North Carolina, jurisdiction remains with the Pittsburgh RO. 

In the substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge. In an August 2009 correspondence, he requested that the hearing be canceled and his appeal be forwarded for appellate review. As he did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

In May 2009, April 2012, and December 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

In a separate April 2012 decision, the Board remanded the issue of entitlement to payment or reimbursement of foreign medical expenses, finding it was inextricably intertwined with the pending increased rating and service connection claims. Given the adjudication of the claims below, the Agency of Original Jurisdiction (AOJ) should forward the claims file to the Health Administration Center (HAC) in Denver, Colorado, so that the foreign medical expenses claim may be readjudicated pursuant to the April 2012 Remand. 

The issues of whether new and material evidence has been received to reopen service connection for a bilateral hip disorder, and entitlement to specially adapted housing were previously referred by the Board to the AOJ for appropriate action. See April 2012 Remand; September 2015 Remand. Review of the claims file, however, does not reflect that these issues have been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b).

 
FINDINGS OF FACT

1. The Veteran has a current back disorder, diagnosed as degenerative arthritis and DDD of the lumbar spine, a current left arm disorder, diagnosed as radiculopathy, and a current left leg disorder, diagnosed as radiculopathy. 

2. The Veteran's current back, left arm, and left leg disorders did not have their onset during active service; symptoms of the current back disorder were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation; and the Veteran's current back, left arm, and left leg disorders are not etiologically related to active service.

3. The Veteran's back, left arm, and left leg disorders are not proximately due to, or aggravated by, his service-connected chronic left flank pain disability.

4. The Veteran does not currently have any signs or symptoms related to his service-connected chronic left flank pain. 


CONCLUSIONS OF LAW

1. A lumbar spine disorder, diagnosed as degenerative arthritis and DDD was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  A left arm disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3. A left leg disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).
 
4. The criteria for a compensable rating for chronic left flank pain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5297 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Back, Left Arm, and Left Leg Disorders

The Veteran's primary contention is that he currently experiences disabilities of the back, left arm, and left leg that are directly related to his service-connected chronic left flank pain. In the alternative, he contends that his current back disorder was directly incurred during active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Degenerative arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. 
§ 3.303(b). In contrast, DDD and radiculopathy are not considered "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these conditions do not apply.. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). In this regard, the Veteran is service-connected for a chronic left flank pain disability. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran demonstrates current disorders of the back, left arm, and left leg. Following VA examination in January 2014, the examiner diagnosed lumbar spine degenerative arthritis and DDD, left upper extremity radiculopathy, and left lower extremity radiculopathy.  This finding is also supported by the January 2016 VA examination report. 

After a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the current back, left arm, and left leg disorders are etiologically related to any aspect of the Veteran's service. The preponderance of the evidence is also against a finding that symptoms of the lumbar spine degenerative arthritis began during service, manifested to a compensable degree within one year of service, or were continuous since service separation. Finally, the preponderance of the evidence is against a finding that the disorders are proximately due to or aggravated by service-connected chronic left flank pain.

Service connection was granted for chronic left flank pain in a March 1996 rating decision. As will be discussed in detail below, throughout the appeal period, there has been disagreement regarding the definition of "flank" and whether the Veteran's reported current symptomatology falls within the service-connected disability as defined by VA. For reference, "flank" is defined as the side of the body below the ribs and above the hip bone. See Dorland's Illustrated Medical Dictionary 714 (32nd ed. 2012) (cross definitions at 914, 935, 1341, and 1804). 

While the current appeal also includes a separate claim of entitlement to a higher rating for chronic left flank pain, which is adjudicated below, the evidence overlaps due to the apparent confusion of the definition of "flank." After a review of all the lay and medical evidence, the Board finds it preferable to properly resolve this confusion in the context of the service-connection claims prior to adjudicating the increased rating claim. 

Service treatment records reflect one instance of lower back pain. A November 1991 service treatment record reflects that the Veteran reported central low back pain following lifting a heavy object. The clinician diagnosed "common" back pain.  Service treatment records reflect two instances of left lower extremity symptoms. A September 1991 service treatment record reflects that he reported left knee pain while running; he also reported stiffness, but no swelling. The clinician diagnosed retropatellar pain syndrome. A July 1992 service treatment record reflects that he reported tenderness in both of his Achilles tendons while walking. The clinician diagnosed possible inflammation of the Achilles tendons. 

Service treatment records reflect no documentation of a left upper extremity injury. In addition, the lower back injury and left lower extremity injuries appeared to have resolved prior to service separation. The January 1994 service separation examination report reflects normal examinations of the upper extremities, spine, and lower extremities. The physician noted no current diagnoses or defects. 

In contrast, service treatment records reflect multiple notations of recurrent left-sided pain. While the description of the location of his symptoms varies, the Veteran's symptoms appeared to be located in the same generalized area - the lateral lower chest and rib area with some pain posterior along the latissimus dorsi muscle.  Specifically, a September 1992 service treatment record reflects that he reported left lower rib area pain since August; he reported pain while exhaling and while sitting. The clinician noted no tenderness to palpation, no deformity upon X-ray testing, and no difficulty breathing. 

A subsequent September 1992 service treatment record reflects continued complaints. The clinician noted tenderness to palpation along the left latissimus dorsi muscle, but no other significant findings. The clinician diagnosed left latissimus dorsi muscle tenderness due to lifting.  An October 1992 service treatment record reflects that the Veteran reported left side pain of three months' duration. He described the pain as dull and constant that increased with lifting. The clinician noted that the Veteran was tender to palpation and had a "bump" in the mid-rib area. The clinician did not make a diagnosis, but instead referred the Veteran for further evaluation. Upon subsequent referral, the clinician described a two-by-three centimeter soft, non-tender mass along the left lateral chest wall and diagnosed a likely lipoma. 

An October 1993 service treatment record reflects that the Veteran reported pain in the general area of his ribs and diaphragm along with difficulty breathing while running. The clinician indicated that the Veteran was either a "possible normal patient" or recovering from an infection. A November 1993 service treatment record reflects that he reported "still having reoccurring pain" on the right side with difficulty breathing. The clinician diagnosed resolving chest wall pain syndrome.  A November 1993 service treatment record reflects that he reported left-sided pain, and that he thought he may have injured himself during physical training exercises. The clinician noted tenderness to palpation and prescribed an over-the-counter anti-inflammatory medication. 

Despite these notations, the January 1994 service separation examination report reflected normal examinations of the chest and abdomen. The physician noted no current diagnoses or defects.

In February 1994, the Veteran filed a claim for vocational rehabilitation and service connection compensation, and, as relevant, claimed "achey bones" and muscular spasms, which he attributed to physical exertion. In June 1994, service connection was granted for left flank pain for vocational rehabilitation purposes only. As relevant, the RO noted that the Veteran withdrew the compensation claim and did not attend a scheduled VA examination. The RO noted that "service treatment records are documented for treatment of various ailments [but], there is no indication of a chronic disability which would render ascertainable residuals."

In January 1995, the Veteran was a seatbelt-restrained passenger involved in an automobile accident, which required hospitalization for two days. Hospital records reflect that he reported tenderness across the left epigastrium, severe pain near the kidneys with slight tenderness, pain in the left knee, slight tenderness across the abdomen, and contusion marks to the right groin and left knee areas. The final diagnoses were: ruled-out blunt force trauma to the abdomen, ruled-out contusion to the right hip (acetabulum), contusion to the left knee, lesion to the skin of the right groin, and fracture of the left eighth rib. A contemporaneous X-ray revealed an old fracture of the right hip acetabulum. 

Upon request from the Foreign Cases Division, in January 1996, the Veteran underwent examination for claimed hip pain. At that time, he reported no subjective complaints and no major accident or trauma during service. Following examination, the examiner noted no restriction in hip joint bilaterally, but noted that the Veteran reported discomfort in the right groin upon maximal hip flexion. The examiner found no pathologies present. 

In March 1996, service connection was granted for left flank pain and an initial non-compensable rating was assigned. In the decision, the RO indicated that service treatment records reflected that the Veteran was treated for complaints of pain in the ribs, and also noted the June 1994 decision for vocational rehabilitation purposes. The RO noted that chronic left flank pain did not have its own rating criteria, so it was rated by analogy under a diagnostic code that contemplated rib disabilities. In the same rating decision, the RO denied service connection for hip joint pain, indicating that service treatment records were negative for any indication of any chronic hip condition and the VA examiner found no pathology and no subjective complaints. 

A November 2003 magnetic resonance imaging (MRI) report reflects that the Veteran was referred for diagnostic imaging due to recurrent lumbar ischialgia without neurological deficiency with a questionable lumbar disc prolapse and history of an old injury to the L2 vertebra. The MRI report documented an old stable L2 vertebral fracture, discrete degenerative changes of the facets at the L4-L5 and L5-S1 spinal levels, and slight protruding intervertebral disc at the L4-L5 spinal level, but ruled out spinal stenosis and the presence of nodular growths. 

In a May 2004 statement, a friend of the Veteran, who reported knowing the Veteran during his active duty service, indicating that "during that time, he experienced back and leg pain from his assigned duties."  In a December 2004 statement, he indicated that his "left hip/flank" was "extremely becoming progressively worse resulting in a disc prolapse" and sensations of his left leg giving out or failing. He reported numbness and tingling in his left hand and left leg. He also reported needing to use a cane for safe ambulation. 

In three attached statements, his treating health care providers indicated that he experienced a lumbar disc prolapse at the L5-S1 spinal level, which resulted in "tortured pain all day long."  The treating clinicians noted that the Veteran had been treated for the preceding two years with severe back pain, but experienced the disc prolapse only two months prior. 

A March 2005 private examination report reflected that the Veteran reported "more or less . . . chronic pain on the left side of his body, concentrated primarily in the thoracic region, left hip and left ankle joint." The physician, Dr. H.U.R., noted diagnostic imaging results documenting a right intervertebral disc protrusion at the L4-L5 spinal level, and a right spinal scoliosis with the vertex at the T2-T3 spinal level and "some deviation toward the left" of the lumbothoracal transition; there were no signs of severe osteo-degenerative changes. Dr. H.U.R. diagnosed structural damage of the spine, lumbar and thoracic facet syndrome, and right-sided protruding disc at L4-L5 spinal level. 

In May 2005, the Veteran submitted portions of a series of email correspondences dated between March and April 2005 between himself and an unnamed individual, who he identified as a "life-long friend who is now a practicing neurosurgeon," but who has never treated or examined the Veteran. In this series of correspondences, he indicated that he was experiencing "some serious back problems these past later years, believed to be due to my military time, and has been extremely irritant since 2000, which never was before then." 

The Veteran further indicated that "the pain itself has been bothering [him] for the last few years, but could have been around before then."  He reported constant pain and recurrent numbness in his left hip, left leg, and left arm. He also reported that "sometimes deep breathing (thus expanding [his] rib cage) is also uncomfortable in the middle front left side." In a reply correspondence, the physician indicated that "low back pain is present in over 80% of the population. Degenerative disk disease is ubiquitous in the population. Everybody gets it. It is a fact of life." 

In a May 2005 statement, the Veteran indicated that his "left flank pain has increased in severity over the years; the last [five] being the extreme worse." He added that the pain he experienced caused limited mobility, decreased functional independence, and an inability to maintain employment. He also submitted several lay statements from friends or co-workers who, collectively, described his level of back pain, limited functional capacity including decreased lifting capacity and decreased tolerance to prolonged positions, and his use of a cane for ambulation. 

In one of these statements, a fellow service member, G.A.B., indicated that he was told by a supervisor that the Veteran "injured something" during service and "ever since that time, he has had bouts of pain and numbness." In other statement, D.W. indicated that he worked with the Veteran between mid-1994 and mid-1996, during which time the Veteran indicated that there were several physical tasks that he was "unable to perform as a result of what he claimed were injuries sustained in the course of his active duty in the U.S. Army." 

Upon request from the Foreign Cases Division, in December 2005, the Veteran underwent examination for claimed conditions. At that time, he reported lower back pain since 1994 that increased since 2000 with feelings of numbness in both legs. The examiner indicated that "since 2004 due to a stronger leg and flank pain on the left side, a walking cane was used;" however, the Veteran did not present with a cane upon examination. 

The examiner noted MRI results documenting protruded intervertebral discs at the T12-L1 and L4-L5 spinal levels, and an intraspongial herniated L2 disc plate. The examiner also noted X-ray results documenting a flat left convex lumbar vertebral spine with lateral buckling and thoracolumbar whiplash. The examiner noted limited spinal flexion with pain, limited but symmetric lateral flexion, and full, symmetric hip motion. The examiner also noted normal lower extremity strength, negative radiculopathy testing, and no sensorimotor deficiency. The diagnosis was left intervertebral disc protrusion at T12-L1, right intervertebral disc protrusion at L4-L5, lack of flexibility with functional shortening of the left leg, signs of pelvic torsion, and spinal displacement. 

In a May 2006 statement, the Veteran indicated that his claimed disorders were directly related to his chronic left flank pain "in that [his] left flank is connected to [his] spine, nerves, and muscles and the like in regions of [his] body that it is connected to." He defined "flank" as his hip and made statements that his back and hip were related. He indicated that alterations in his hip alignment caused compensatory changes in his back, which led to the disc prolapse. He also indicated that several of his physicians have opined that the "nerves of the lumbar spine radiate also in both hips." 

In June 2006, a clinical nurse reviewer performed a Foreign Medical Program Review and Recommendation to determine if the "lumbar root irritation syndrome of the left side, somatic pain disorder, lumbar thoracic facet syndrome and intervertebral disc protrusion in L4/L5 on the right side [are] associated to the service[-]connected condition of chronic left flank pain." The reviewer indicated that service connection was granted because the Veteran was treated for rib pain during service; although the etiology of the rib pain was unknown. The reviewer indicated that "the submitted information does not document any relationship between the intervertebral disc protrusion on the right side and lumbar thoracic facet syndrome and the chronic left flank pain or the rib pain." (emphasis in original) She further added that "based on the submitted information, [she was] unable to identify an association between the chronic left flank pain caused by a rib condition and the current diagnoses." 

An August 2006 private examination report reflects that the Veteran reported lumbar pain for many years, increasing significantly after an automobile accident in 2000. He also reported "various accidents while on active duty in the Army including a prior fracture of the L2 [vertebra] with pain radiating into both hips." The physician, Dr. F.M.A., noted contemporaneous diagnostic imaging results documenting an old base plate fracture of the L2 vertebra that was stable without listhesis, an onset of osteochondrosis and spondylarthrosis, and a right-sided protrusion of the L4-L5 intervertebral disc. Dr. F.M.A. further indicated that "it is entirely conceivable that this back weakness, caused by compression of the nerves running into the hip, is causing the radiating pain in both hips." 

In an August 2006 statement, a treating physician, Dr. T.S., indicated that the Veteran's "lumba[r] radicuopath[y] is a direct result of the 'chronic left flank pain.'" Dr. T.S. further indicated that "the lumbar disc causes the lumba[r] radiculopath[y] which is the reason for [the Veteran's] 'chronic left flank pain' dating back to [his] military service." In a September 2006 statement, Dr. F.M.A. opined that "there is a connection between the back an[d] the hip, because the nerves of the lumbar spine radiate also in both hips." In a second September 2006 statement, Dr. F.M.A. opined that "the pain in both hips can appear from the radiating lumbar spine [nerve roots] L3-S1, which are under pressure, because of the severe weakness of the lumbar spine."

In an October 2006 statement, a treating physician, Dr. W.H., indicated that the treatment provided to the Veteran was "directly related" to the "service-connected disability ('chronic left flank pain')." Dr. W.H. added that the Veteran's "past, current, and continued health problems, and diagnosis are all a direct result of and connected to or 'aggravated by' the . . . 'chronic left flank pain.'" 

In the October 2006 notice of disagreement, the Veteran indicated that "the left flank nerves and pain are connected to the spine and [it] is 100% possible that related problems and pains (i.e. left arm or leg numbness, weakness in arms and legs, neck, back, etc.) would and are present. Therefore, it is related and connected."  In an April 2007 private examination report, Dr. F.M.A. indicated that the treatment provided to the Veteran for low back and radicular complaints "is in direct connection with the [Veteran's] service[-]connected disability of 'left flank pain.'"

In a May 2007 administrative decision, which was completed by the medical director of a VA HAC, the Veteran was denied entitlement to payment or reimbursement of foreign medical expenses because the claimed disorder (back disorder with radiculopathy) was found not related to the service-connected left flank pain. In this decision, the VA medical director noted that the Veteran submitted several statements from his treating physicians who connected his flank pain to his low back and hip pain. However, the VA medical director indicated that review of the service treatment records, to which his treating physicians did not have access, "reveal his flank pain is also noted to be 'rib pain.' This moves the area of complaint during [] service to be definitively farther from the current low back/radicular complaint than even [where the] 'flank' is. Flank is usually felt to be between the iliac crest (top of hip) and the mid-to-lower ribs." 

The VA medical director continued: 

The Veteran makes the case that pain in one anatomic area affects many other areas. In this sense the toe IS connected to the head. However, "service connection" is carefully reasoned so that the area is well-defined. "Chronic left flank pain" is clearly not in the same area as lumbar pain and radiculopathy. The examiners are well-versed in the differences and choose their terms carefully.

The VA medical director concluded that "although [the Veteran's] physician has written that [his] hip pain and low back pain with radicular symptoms . . . [are] related to his service[-]connected flank pain, I find no anatomic or physiologic causality for the conditions." She further stated that "the ratings board in their opinion in 1996 specifically stated that hip pain is NOT service-connected for this veteran." (emphasis in original) The VA medical director concluded that it was less likely as not that the Veteran's lumbar condition was caused by or secondary to the chronic left flank pain. 

In a March 2007 statement via his representative, the Veteran indicated that the automobile accident referred to by Dr. F.M.A. in several clinical documents (including the August 2006 private examination report detailed above) did not occur in 2000, but actually occurred in January 1995. However, he maintained "that the accident injuries resolved themselves and that the [service-connected left] flank condition is the primary cause of [the] problems with the Veteran's left leg." 

In a June 2007 private examination report, Dr. F.M.A. opined that "the correlation between the car accident and the pain in the left flank is obvious as the back pain is severe in the area where the nerves from the back also encompass the left hip 
. . . . The severe pressure on the nerves is probably causing the pain." In what appears to be an addendum opinion, Dr. F.M.A. opined "on the relationship between [the Veteran's] state and his service[-]connected left flank pain versus his auto[mobile] accident." Dr. F.M.A. indicated that "it is as least as likely as not that the left flank pain is as much the cause of these problems as the auto[mobile] accident could possibly be." 

In a June 2007 statement, Dr. H.U.R. opined that he was "not able to find a direct connection between [the Veteran's] problems and his left side pain." Dr. H.U.R. further indicated that he met with the Veteran in January 2006, at which time he indicated that he did "not see a clear connection between his medical issues and his time served in the military." 

In a November 2007 private examination report, Dr. F.M.A. opined that "there is a connection between the car accident and the left side flank pain." Dr. F.M.A. added that "the muscles in [the back] area have been severely reduced . . . and the nerves running from the back to the hips are causing additional pain. This increase in nerve pressure may well be the cause of the pain." 

In a November 2007 statement, the Veteran discussed the definition of "flank" as "the side of the body between the pelvis or hip and the last rib" as defined by the American Heritage Dictionary. He continued that his "'chronic left flank (or 'side') pain' is thus further defined as 'side' and thus refers to [his] left hip (or left side). Therefore, denial in letter for 'hip joint pain' and 'achy bones' is inconclusive, questionable, vague, unclear, and arbitrary as disc protrusion results from displacement of [the] left side [of the] hip." The Veteran specifically addressed the findings of the VA medical director, namely categorizing her definition of "flank" as false and arbitrary. 

In a statement attached to the March 2008 substantive appeal (VA Form 9), the Veteran offered several theories of entitlement to service connection for the back disorder. Notably, he offered a direct theory of entitlement, indicating that his DDD was the result of "long periods of sitting and driving over rough terrain during field exercises." In a second March 2008 statement, he indicated that "from the displacement of hip/flank in left side of veteran's body, this results in constant or chronic pain in the back, which [a]ffect[s] regional nerves and unexpected sudden sharp pains of radiations and pain to various other parts of veteran's body." 

In November 2009, the Veteran submitted a portion of a pamphlet entitled "Managing Back Pain," of which he highlighted several sections for "very important consideration" by VA. Notably, he highlighted the following excerpts: "most back problems are not the result of a single injury;" "most back disorders are the result of . . . stressful living and working habits;" and "back problems are the result of months or even years of stress to the spine. These factors accumulate throughout one's lifetime during both work and home activities." 

In a January 2014 VA spinal examination, the Veteran reported that his low back pain began in 1994 or 1995 and had progressed to constant pain with intermittent left leg pain and numbness. The examiner noted that the Veteran was treated in November 1991 for a lower back strain that resolved without residuals. The examiner also noted a January 2009 X-ray that revealed an old compression fracture of the L2 vertebra and degenerative disc changes; the Veteran reported not remembering an injury to his spine severe enough to cause a compression fracture, but reported the automobile accident in January 1995 where he experienced a fractured rib. 

Following examination, the examiner diagnosed degenerative arthritis of the spine, vertebral fracture, and left sciatic nerve radiculopathy. Following orthopedic and peripheral nerve examinations, the examiner also diagnosed left lower extremity and left upper extremity radiculopathy. 

The examiner opined that it was less likely than not that the Veteran's current low back condition was related to service. As rationale, the examiner indicated that: the lumbar strain, for which the Veteran sought treatment in November 1991, resolved with residuals; the notations in the service treatment records regarding latissimus dorsi symptoms are "not related to the lower back at all;" the Veteran reported during examination that he did not experience low back pain until after discharge from service; and the "most obvious cause" of the L2 vertebral fracture is the January 1995 automobile accident where, as reported by the Veteran, "a refrigerator slid forward in their vehicle and struck his back area (fracturing his left rib)." The examiner further noted that "it would be 'possible' that the L2 fracture and the DDD of the L1-L2 disc area could be causing his left flank pain, but . . . much more investigation would need to be done."

Regarding the theory of secondary service connection, the VA examiner opined that "it is less likely than not [that] the veteran's current lower back condition that service-connected chest wall strains has caused or chronically aggravated . . . a disability of the Veteran's low back." While on its face, the opinion is unclear, the examiner explained that "there is NO connection to the veteran's current symptoms of left flank pain to any in[-]service injuries (his current lower back condition is not related to active duty)." (emphasis in original) He further added that he agreed with the May 2007 VA medical director's opinion and the June 2007 opinion from Dr. H.U.R., but disagreed with the October 2006 opinion from Dr. W.H. 

In a muscle examination, the examiner noted that the Veteran was seen several times for left chest wall strains "that all resolved without residuals." The examiner also noted the fractured rib from the January 1995 automobile accident, which the Veteran reported no residuals. The Veteran denied current left chest wall symptoms, but reported a numb and painful area in his left lateral abdominal area. He reported being unsure when this symptom began and had not been evaluated for this symptom and had no current diagnosis. 

The examiner noted a normal physical examination. Following examination, the examiner indicated that there was no clear diagnosis of the Veteran's current symptom, described as "left flank pain" in the left lateral abdominal area. However, the examiner indicated that "it is definitely NOT related to his resolved service[-]connected left chest wall strains on active duty." (emphasis in original) Specifically, the examiner noted that the current symptoms were not in the same area of the body (located in the abdomen below the rib cage) as his complaints during service that resolved (along the chest wall). The examiner reasoned that "it is not possible for the two to be connected." 

Following a peripheral nerve examination, the examiner opined that it was less likely than not that the Veteran's service-connected left flank pain had caused or chronically aggravated a disability manifested by left leg weakness. While the examiner did not note any weakness in the left leg upon examination, he indicated that "his left leg weakness (if there was any) would not be related to his current left flank pain (not service[-]related) or resolved left chest wall strains." The VA examiner also opined that it was less likely than not that the service-connected left flank pain caused or aggravated a disability manifested by left arm numbness. 

In a January 2016 VA examination, the Veteran reported that he began to experience left flank pain in 1993 as a result of sit-ups and other physical training exercises. The pain resolved, but returned following the January 1995 automobile accident; at that time, he reported left scapular pain, left leg pain, and low back pain. Currently, he reported "a knot" under his left shoulder blade "and pain that can be felt toward his shoulder," which "can sometimes be sharp and like a muscle spasm" that limits his lifting and carrying capacity. He also reported daily low back pain. 

While the examiner documented 130 degrees of forward flexion, she indicated that the Veteran experienced limited flexion due to pain; therefore, the notation of 130 degrees appears to be a typographical error, and the examiner likely intended to document 30 degrees of flexion. The examiner noted that she examined both arms and shoulders, and that the Veteran demonstrated normal range of motion and no tenderness to palpation. She indicated that the Veteran did not have any focal left flank pain upon physical examination. 

Following examination, the examiner opined that was less likely than not that the left flank pain the Veteran currently reported was related to that which he experienced in service. As rationale, she noted that he did not report left flank pain upon examination and there was no tenderness to palpation or muscle spasm in the latissimus dorsi muscle. She added "that given the location of the compression fracture and DDD that has set in, [the] Veteran's subjective flank pain is due to this . . . and not due to latissimus dorsi muscle pain. It is highly unlikely that latissimus dorsi muscle pain that resolved would then come back only after" the automobile accident.
 
The examiner further opined that the left arm symptoms were less likely than not caused or aggravated by the service-connected left flank pain. As rationale, she noted that the left arm pain began only after the 1995 automobile accident and was not related to the service-connected flank pain. She also indicated that the Veteran has cervical spine DDD that may also cause symptoms into his left arm. 

The examiner further opined that the left leg symptoms were less likely than not caused or aggravated by the service-connected left flank pain. As rationale, she noted that the left leg pain was the result of radiculopathy from the lumbar spine DDD and was not related to the service-connected flank pain. She further noted that the left flank pain cannot cause lumbar spine DDD, "nor does it contribute to radiculopathy. The two conditions are unrelated so one [cannot] aggr[a]vate the other."

Given the above, the preponderance of the evidence is against a finding that the Veteran's current back, left arm, and left leg disorders were incurred in, or are otherwise related to, his active service. While service treatment records reflect one instance of treatment for lower back complaints and two instances of treatment for left leg symptoms, these conditions resolved prior to service discharge as noted upon the January 1994 service separation examination report. 

In addition, while the Veteran has a current diagnosis of lumbar spine degenerative arthritis, the first documentation of degenerative changes is found in the November 2003 private MRI report, which documented discrete degenerative changes of the facets at the L4-L5 and L5-S1 spinal levels, almost ten years following service separation. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). Therefore, symptoms of the lumbar spine disorder did not manifest to a compensable degree within one year of discharge from service and were not continuous since service.

The Veteran has submitted several lay statements from other individuals who describe him as experiencing multiple episodes of back and leg pain during service or who report that he attributed his back pain to service. These individuals are competent to report what they observed and what he told them. See Layno, 6 Vet. App. 465, 469. However, these statements are assigned less probative value as they directly conflict with statements made by the Veteran at various times during the appeal which are more consistent with the contemporaneous service treatment records. 

Most notably, during the January 2014 VA examination, the Veteran indicated that the single instance of lower back pain resolved prior to discharge and that his current symptoms began following service separation. He reported a similar timeline during the January 2016 VA examination. These statements regarding the timeline of his back pain are consistent with service treatment records. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than historical statements); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, and consistency with other evidence of record).

Similarly, while the Veteran has contended that his back disorder is a direct result of "long periods of sitting and driving over rough terrain during field exercises," he is not competent to make such an assertion. The Veteran is competent to report symptoms of back pain that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, the Veteran is not competent to offer an opinion as to the etiology of his current back disorder due to the medical complexity of the matter involved. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Degenerative arthritis and DDD require specialized training for a determination as to diagnosis, causation, and progression, and therefore, are not susceptible to lay opinions on etiology. Moreover, the Veteran sustained a fracture to his second lumbar vertebra, which, according to the January 2014 VA examiner, likely occurred during the post-service automobile accident. Therefore, he is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service. 

In contrast to the Veteran's contentions, there is no competent, credible, and probative evidence linking his back, left arm, and left leg disorders directly to service. The January 2014 and January 2016 examination reports provide medical opinion evidence that weighs against the claims. The opinions are competent and probative evidence. The examiners reviewed the claims file, interviewed the Veteran, performed appropriate examinations, and provided medical opinions supported by well-reasoned rationale. The examiners opinions are consistent with the June 2007 opinion of Dr. H.U.R., who also found no clear connection between the Veteran's medical issues and his military service. 

Finally, the preponderance of the evidence is against a finding that the Veteran's back, left arm, and left leg disorders are secondary to his service-connected left flank pain. As outlined above, throughout the appeal, there has been ambiguity in the definition of "flank" between his lay testimony, his foreign private treating physicians, and VA clinicians. The Veteran contends that his service-connected "flank pain" manifested in hip pain that affected the alignment of his back, which developed into a disc prolapse and eventually, radiating pain into his left arm and left leg. 

Despite the Veteran's contentions, however, service connection was granted for chronic left "flank pain" on the basis of complaints of lateral and posterior chest wall and rib pain reported during service. While the RO's use of "flank" may have been ambiguous, the March 1996 rating decision clearly indicated that the disability was considered analogous to a rib disability. 

After a review of the Veteran's service treatment records, the March 2007 VA medical director confirmed that the Veteran's in-service "flank pain" was noted to be "rib pain, "definitely farther" away from his symptoms in the low back and hip. This opinion was again confirmed by the January 2014 and January 2016 examiners, who characterized the Veteran's pain during service as chest wall and latissimus dorsi muscle pain, respectively. While various definitions of "flank" include the body region between the ribs and the hips, the March 2007 VA medical director and the examiners indicated that the Veteran's in-service symptoms and his post-service symptoms involved different areas of the body and were not related. 

In addition, both examiners opined that the Veteran's back, left arm, and left leg disorders were not caused or aggravated by the service-connected chronic left flank pain disability. These opinions are consistent with the March 2007 opinion of the VA medical director and the June 2007 opinion of Dr. H.U.R. Instead, the examiners found it more likely that the current back disorder was due to the post-service automobile accident and that the left leg disorder was a radicular component of the back disorder. The January 2016 VA examiner also opined that the left arm disorder was likely a radicular component of an unrelated cervical spine disability. See also October 2013 Private Chiropractic Treatment Record (the Veteran "has complaints of neck pain that is daily and constant. The pain radiates down to his shoulder blade on occasion.")

Regarding the back disorder, the opinions of the VA examiners conflict with those of Dr. F.M.A., Dr. W.H., and Dr. T.S. In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators."). So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown. 7 Vet. App. 429, 433 (1995). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. See Sklar v. Brown, 5 Vet. App. 140 (1993). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence. Gabrielson, 7 Vet. App. at 40. Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In review of the conflicting medical opinions, the opinions provided by the March 2007 VA medical director and the January 2014 and January 2016 VA examiners are of more probative value that those provided by the Veteran's treating physicians. As noted by the March 2007 VA medical director, none of the Veteran's treating physicians had access to his service treatment records, which document complaints in the rib and chest wall region as opposed to his later complaints in the low back and hip. 

This discrepancy is evident in the rationale provided by Dr. F.M.A., in which he discusses the relationship between the nerves and musculature of the back to the hip. While Dr. F.M.A. uses the word "flank," he locates the Veteran's symptoms to his back and hip, not in the chest and rib area, where the Veteran reported symptoms during service. Accordingly, while Dr. F.M.A. provided a rationale for his opinion, it is inconsistent with additional evidence, and is outweighed by the opinions of the VA medical director and VA examiners who reviewed the entire record and provided opinions and rationale consistent with the additional evidence. Drs. W.H. and T.S. did not provide a rationale for their opinions; however, their opinions also appear to locate the Veteran's symptoms in the low back pain as opposed to the chest and rib area. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's disabilities and either his active service or service-connected left flank pain disability, service connection may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claims of service connection and the appeals are denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.

Increased Rating for Chronic Left Flank Pain

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. In every instance where the Rating Schedule does not provide a non-compensable rating for a diagnostic code, a non-compensable rating will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis or to diagnostic codes based on limitation of motion. See Burton v. Shinseki, 25 Vet. App. 1 (2011); see also Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at 4 (Dec. 15, 2016). "Pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

Where entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. The Veteran initiated the current claim in December 2004; therefore, the relevant temporal focus begins in December 2003. 

The Veteran's chronic left flank pain is currently rated as non-compensable under the hyphenated DC 5299-5297. Flank pain is not specifically listed in the Rating Schedule. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. DC 5297 contemplates rib disabilities, which, as discussed above, is in the same anatomical region as the symptoms for which he was initially granted service connection; therefore, the hyphenated DC 5299-5297 is an appropriate diagnostic code under which to rate the Veteran's chronic left flank pain disability. 

Under DC 5297, resection of one or more ribs, without regeneration, warrants a 10 percent rating. Resection of two ribs warrants a 20 percent rating. Resection of three or four ribs warrants a 30 percent rating. Resection of five or six ribs warrants a 40 percent rating. Resection of more than six ribs warrants a 50 percent rating. 38 C.F.R. § 4.71a. 

The preponderance of the evidence is against a finding that supports entitlement to an increased rating at any point during the appeal period. The Veteran has consistently described his chronic left "flank" pain as severe and resulting in decreased functional capacity. However, as discussed in detail above, his use of the word "flank" in locating his symptoms is inconsistent with the location of the symptoms attributable to his chronic left flank pain disability. Specifically, while he has used the word "flank," his symptoms appear to be located in his low back and hip regions, as opposed to in the chest and rib regions, for which service connection was granted. Both VA examiners and the March 2007 VA medical director all explained that the current symptoms are in a distinct anatomical region from, and are not related to, his service-connected disability. 

In contrast to the Veteran's subjective lay contentions, the preponderance of the medical evidence demonstrates that he does not experience any current symptoms attributable to the service-connected chronic left flank pain. Both the January 2014 and January 2016 VA examiners documented normal examinations with respect to the chest and rib areas. The January 2014 VA examiner specifically added that the Veteran's complaints of left chest wall strains during service "all resolved without residuals." In addition, the January 2016 VA examiner specifically noted that the Veteran did not report any left flank symptoms and there were no objective findings of a residual disability. 

The January 2014 VA examiner indicated that the Veteran reported a numb and painful area in the left lateral abdominal area, in addition to the symptoms attributable to the back, left arm, and left leg disorders. However, the VA examiner indicated that this symptom was not related to the service-connected disability, noting that the reported symptoms were not in the same area of the body (located in the abdomen below the rib cage) as his complaints during service that resolved (along the chest wall). Moreover, these symptoms were not reported during the January 2016 VA examination. 

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. However, as the preponderance of the evidence demonstrates that the Veteran does not currently experience manifestations of the chronic left flank pain disability, an alternative rating is not warranted. To the extent that the disability may be better analogized as a muscular injury, the potentially relevant DCs all provide a non-compensable rating for disabilities of "slight" severity. See 38 C.F.R. § 4.71a, DC 5302 (latissimus dorsi), DC 5321 (muscles of respiration). 

The Veteran is competent to report observable symptoms. Layno, 6 Vet. App. 465. However, the competent medical evidence, which offers detailed and specific determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for chronic left flank pain. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to a compensable rating for chronic left flank pain at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

As discussed above, the preponderance of the evidence demonstrates that the Veteran does not experience current manifestations of the service-connected chronic left flank pain disability. The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

Therefore, and in the absence of exceptional factors associated with the Veteran's chronic left flank pain disability, the Rating Schedule is adequate to evaluate his current disability profile and symptomatology. Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran has contended that his is unemployable due to, in part, his chronic left flank pain, it is clear from these statements that he is referring to his symptoms located in his low back and hip, and not to symptoms attributable to his service-connected disability. In contrast, the medical evidence does not suggest unemployability due to the Veteran's chronic left flank disability, but instead demonstrates no current manifestations of the disability. Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.

Duties to Notify and to Assist

Finally, VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding the service connection claims, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO issued a notice letter to the Veteran in April 2005 that met the VCAA notice requirements.

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in January 2009 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.

The Veteran was afforded VA examinations in January 2014 and January 2016. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"). 

In addition, the VA examiners addressed all the relevant rating criteria for rating the chronic left flank pain disability, including the functional impact of the Veteran's disability upon his occupational and social functioning. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4).



ORDER

Service connection for a lumbar spine disorder, diagnosed as degenerative arthritis and DDD is denied. 

Service connection for a left arm disorder is denied. 

Service connection for a left leg disorder is denied. 

A compensable rating for chronic left flank pain is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


